ORDER
PER CURIAM.
Defendant appeals his conviction for driving while intoxicated, § 577.010, RSMo. 1986, for which he was sentenced as a prior and persistent offender, § 577.023, RSMo. 1986, to a term of five years. We affirm.
The findings and conclusions of the trial court are not clearly erroneous, and an extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).